This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KIM HOOKER,

 3          Petitioner-Appellee,

 4 v.                                                                            No. 32,788

 5 EVAN MILLER,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Alisa Ann Hadfield, District Judge

 9 Ross B. Perkal
10 Albuquerque, NM

11 for Appellee

12 Evan Miller
13 Rowe, NM

14 Pro se Appellant


15                                 MEMORANDUM OPINION

16 BUSTAMANTE, Judge.
 1   {1}   Respondent, pro se, appeals from the district court’s order denying his

 2 objections to the order of protection and denying his motion for a hearing and a

 3 dismissal. See NMSA 1978, § 40-13-5(F) (2008) (permitting a party to “request a

 4 review hearing to amend an order of protection”). Unpersuaded that Respondent

 5 established error, we issued a notice of proposed summary disposition, proposing to

 6 affirm. Petitioner has filed a memorandum in support of our notice, and Respondent

 7 has filed a memorandum in opposition. We have considered both responses and

 8 remain persuaded that Respondent has not demonstrated error. We, therefore, affirm.

 9   {2}   Respondent listed four issues in his docketing statement. [DS 14] Our notice

10 proposed to affirm for Respondent’s failure to provide sufficient information for us

11 to understand and address his issues. See Rule 12-208(D)(3)-(5) NMRA. We

12 specifically explained what information Respondent should include in any response

13 he might file and warned that the failure to comply would almost certainly result in

14 affirmance. In his responsive memorandum, Respondent elaborates slightly, but does

15 not provide us with the information we explained would allow a meaningful

16 understanding of his complaints and how they arose and were addressed below. As

17 a result, we rely on Petitioner’s memorandum in support to understand Respondent’s

18 complaints and our presumption of correctness for the appropriate disposition. See

19 State v. Aragon, 1999-NMCA-060, ¶ 10, 127 N.M. 393, 981 P.2d 1211 (stating that



                                             2
 1 there is a presumption of correctness in the rulings or decisions of the trial court, and

 2 the party claiming error bears the burden of showing such error). With this backdrop,

 3 we address Respondent’s arguments to the best of our ability. See Clayton v. Trotter,

 4 1990-NMCA-078, ¶¶ 15-16, 110 N.M. 369, 796 P.2d 262 (stating that the appellate

 5 court will review pro se arguments to the best of its ability, but cannot respond to

 6 unintelligible arguments).

 7 “Objections to Jurisdiction”

 8   {3}   Respondent argues that he was not properly served. [MIO 4-5] Respondent

 9 does not explain with what or by whom he was not properly served. Petitioner’s

10 memorandum indicates that Respondent is referring to the temporary order of

11 protection and order to appear filed on December 28, 2012. [RP 14-16] Contrary to

12 the instructions in our calendar notice, Respondent does not explain how he preserved

13 his service argument below. Petitioner states that Respondent did not raise his

14 jurisdictional objections at the hearing or in any related pleadings, and notes that there

15 is no indication of his objection at the special commissioner’s hearing. [MIS 3] “[A]

16 trial court can be expected to decide only the case presented under issues fairly

17 invoked.” Lozoya v. Sanchez, 2003-NMSC-009, ¶ 38, 133 N.M. 579, 66 P.3d 948

18 (alteration in original) (internal quotation marks and citation omitted). “Thus, we

19 require a party to invoke a ruling or decision by the district court to preserve a



                                               3
 1 question for review.” Id.; see also Rule 12-216(A) NMRA. “Appellate courts will

 2 not consider issues that went unpreserved at the district court level.” Andalucia Dev.

 3 Corp. v. City of Albuquerque, 2010-NMCA-052, ¶ 25, 148 N.M. 277, 234 P.3d 929.

 4 We note that even if service was defective, it is a defense that must be properly raised

 5 or it is waived. See Rule 1-012(H)(1) NMRA. By not raising this issue and

 6 appearing, Respondent waived any defects in service.

 7   {4}   In addition, Petitioner points out that the record reflects that an affidavit of

 8 service was filed on January 3, 2012. [RP 17] Therefore, the record contradicts

 9 Respondent’s assertion. See State v. Calanche, 1978-NMCA-007, ¶ 10, 91 N.M. 390,

10 574 P.2d 1018 (stating that the facts in the docketing statement will be accepted as

11 true, unless the record shows otherwise).

12   {5}   Under these circumstances, we reject Respondent’s assertion that service was

13 defective.

14 “Improper Exclusion of Evidence”

15   {6}   It appears that Respondent complains that the special commissioner excluded

16 an affidavit. [MIO 8-9; MIS 4-6] Respondent specifically addresses only the affidavit

17 of Larry Vigil, but he does not explain the basis for the exclusion of it. [MIO 8]

18 Petitioner indicates that the affidavit was excluded on the basis of hearsay, because

19 it was offered to prove the truth of the matters asserted therein and Mr. Vigil did not



                                               4
 1 appear and testify as a witness. [MIS 5] Because, contrary to the admonition in our

 2 notice, Respondent has not provided this Court with sufficient information to

 3 understand and decide his issue, we presume correctness and affirm the exclusion.

 4 “Violation of Procedural and Substantive Due Process”

 5   {7}   It appears that Respondent complains that the special commissioner’s denial of

 6 his requests for continuances denied him due process. [MIO 5-6; MIS 6] Respondent

 7 asserts that the special commissioner and district court made errors in calculating the

 8 days within which Respondent was permitted to retain counsel. [MIO 5-6]

 9 Respondent does not provide us with the requisite factual background to meaningfully

10 address his issue.

11   {8}   Petitioner explains the following. After the issuance of a temporary restraining

12 order, in accordance with the rules, an evidentiary hearing was scheduled for January

13 9, 2013. [MIS 7] Respondent filed two motions for continuances: on December 28,

14 2012, and on January 17, 2013. [RP 12, 18; MIS 6-7] The special commissioner

15 granted Respondent’s first motion, and rescheduled the hearing for January 23, 2013.

16 [RP 27-28; MIS 7] The district court denied Respondent’s second motion for a

17 continuance because he had failed to retain counsel to represent him, which was the

18 purpose of the first continuance and vacation of the hearing. [RP 19; MIS 7] The

19 district court’s order denying the continuance noted that Respondent had over thirty



                                               5
 1 days to retain counsel and that parties may proceed pro se. [RP 19] Respondent

 2 complains that he was given nineteen days, not over thirty days, to obtain counsel.

 3 [DS 5]

 4   {9}    We review a district court’s denial of a motion for continuance for abuse of

 5 discretion. See Paragon Found., Inc. v. State Livestock Bd., 2006-NMCA-004, ¶ 31,

 6 138 N.M. 761, 126 P.3d 577. “An abuse of discretion occurs when a ruling is clearly

 7 contrary to the logical conclusions demanded by the facts and circumstances of the

 8 case.” Sims v. Sims, 1996-NMSC-078, ¶ 65, 122 N.M. 618, 930 P.2d 153. A movant

 9 must show that he or she was prejudiced by the denial of a continuance to warrant

10 reversal. See State v. Rivera, 2009-NMCA-132, ¶ 43, 147 N.M. 406, 223 P.3d 951;

11 State v. Pennington, 1993-NMCA-037, ¶ 37, 115 N.M. 372, 851 P.2d 494.

12   {10}   It appears that Respondent correctly points out that there was a miscalculation

13 in the amount of days he was given to retain counsel. Respondent does not

14 demonstrate or even argue, however, that if he were given more time he would have

15 retained counsel or that the result of the case would have been different. “On appeal,

16 error will not be corrected if it will not change the result.” In re Estate of Heeter,

17 1992-NMCA-032, ¶ 23, 113 N.M. 691, 831 P.2d 990. Respondent’s second motion

18 for a continuance, which was denied, indicates that Respondent lacked the funds to

19 retain counsel. [RP 18] He gives no indication how an additional continuance would



                                               6
 1 have resolved that matter. Also, it appears that Respondent competently represented

 2 himself and appropriately sought relief throughout the proceedings. Respondent does

 3 not establish that the case would have been resolved differently if he were represented

 4 by counsel. In addition, we observe that the trial court was free to reject Respondent’s

 5 explanation for not retaining counsel or otherwise judge the usefulness of a

 6 continuance. See State v. Gonzales, 1997-NMSC-050, ¶ 18, 124 N.M. 171, 947 P.2d

 7 128 (“Determining credibility and weighing evidence are tasks entrusted to the trial

 8 court sitting as fact-finder. The trial court was free either to disbelieve [a party’s]

 9 allegations or to reject the inference [the party] asked the court to draw.”); Rivera,

10 2009-NMCA-132, ¶ 43 (recognizing that rulings on motions for a continuance are left

11 to the sound discretion of the trial court). For these reasons, we affirm the district

12 court’s denial of Respondent’s second motion for a continuance.

13 Sufficiency of the Evidence

14   {11}   We construe Respondent’s remaining comments as challenges to the sufficiency

15 of the evidence, as we did in our calendar notice. Despite our admonition, Respondent

16 has not provided this Court with a summary of all the evidence that was presented

17 below. Because Respondent has not provided this Court with sufficient facts to

18 address this issue, and in the absence of such information in the record available on

19 the summary calendar, we presume that sufficient evidence was presented to support



                                              7
 1 the protective order, to the extent required to affirm. See Sandoval v. Baker Hughes

 2 Oilfield Operations, Inc., 2009-NMCA-095, ¶ 65, 146 N.M. 853, 215 P.3d 791

 3 (stating that “[u]pon a doubtful or deficient record, every presumption is indulged in

 4 favor of the correctness and regularity of the trial court’s decision and the appellate

 5 court will indulge in reasonable presumptions in support of the order entered”)

 6 (internal quotation marks and citation omitted).

 7   {12}   “When reviewing the sufficiency of the evidence, we view the facts in the light

 8 most favorable to the decision below.”               See Lujan v. Casados-Lujan,

 9 2004-NMCA-036, ¶ 15, 135 N.M. 285, 87 P.3d 1067. “We resolve all conflicts and,

10 importantly, indulge in all inferences to support that decision.” Id.

11   {13}   NMSA 1978, § 40-13-2(D)(2) (2010), defines domestic abuse as the following:
12
13          an incident by a household member against another household member
14          consisting of or resulting in:
15                 (a) physical harm;
16                 (b) severe emotional distress;
17                 (c) bodily injury or assault;
18                 (d) a threat causing imminent fear of bodily injury by any
19                       household member;
20                 (e) criminal trespass;
21                 (f)   criminal damage to property;
22                 (g) repeatedly driving by a residence or work place;
23                 (h) telephone harassment;
24                 (i)   harassment; or
25                 (j)   harm or threatened harm to children as set forth in this
26                       paragraph[.]




                                               8
 1   {14}   Based on the allegations in the petition for the order of protection, which we

 2 presume Petitioner adequately proved at the hearing, we hold that she demonstrated

 3 that Respondent’s actions fell within the terms of the statute.              Petitioner’s

 4 memorandum in support indicates that she testified consistently with the statements

 5 in her petition and that she presented forty-six pages of documentary evidence to

 6 support her allegations. [MIS 9] She presented evidence that most recently

 7 Respondent broke into her home, stole their mother’s jewelry and silver, and let her

 8 dogs loose in the neighborhood; and in the same day, Respondent appeared at

 9 Petitioner’s office to deliver flowers by pushing past the receptionist and placing the

10 flowers on Petitioner’s desk. [MIS 8]           Petitioner also presented evidence of

11 Respondent’s history of harassing Petitioner as trustee of their mother’s estate,

12 including fraudulently changing the address of their deceased mother to obtain her

13 mail, applying for credit cards in their deceased mother’s name, filing a federal

14 lawsuit against Petitioner in her role as trustee, threatening to assume guardianship of

15 their mother in 2009, and writing threatening emails to Petitioner from June to August

16 2012. [MIS 8-9] It appears that Respondent became threatening during the protective

17 order hearing and that the special commissioner sought the protection of security

18 officers for the duration of the hearing. [MIS 9] Petitioner testified that she was afraid

19 of Respondent and concerned that his harassing behavior had escalated. [Id.] We hold



                                               9
 1 that this is sufficient evidence that Respondent acted in an abusive manner as

 2 contemplated by Section 40-13-2(D)(2).

 3   {15}   To the extent that Respondent relayed a different version of events,

 4 characterized his behavior differently, and claimed that Petitioner fabricated the

 5 allegations as part of a broader scheme to victimize Respondent, the finder of fact is

 6 free to reject these arguments. See State v. Vigil, 1975-NMSC-013, ¶ 16, 87 N.M.

 7 345, 533 P.2d 578 (holding that it is for the fact finder to determine the credibility of

 8 the witnesses and the weight to be given to their testimony, and the fact finder may

 9 reject a defendant’s version of an incident); Buckingham v. Ryan, 1998-NMCA-012,

10 ¶ 10, 124 N.M. 498, 953 P.2d 33 (“[W]hen there is a conflict in the testimony, we

11 defer to the trier of fact.”). “It is a bedrock principle of appellate practice that

12 appellate courts do not decide the facts in a case.” State v. Gonzales, 1999-NMCA-

13 027, ¶ 9, 126 N.M. 742, 975 P.2d 355. “The question [for us on appeal] is not

14 whether substantial evidence exists to support the opposite result, but rather whether

15 such evidence supports the result reached.” Las Cruces Prof’l Fire Fighters v. City

16 of Las Cruces, 1997-NMCA-044, ¶ 12, 123 N.M. 329, 940 P.2d 177. “[W]e will not

17 reweigh the evidence nor substitute our judgment for that of the fact finder.” Id.




                                              10
1   {16}   Viewing the facts of which we are aware in the light most favorable to the

2 decision below, we hold that sufficient evidence was presented. For the reasons stated

3 in this opinion and in our notice, we affirm the district court’s order of protection.

4   {17}   IT IS SO ORDERED.



5
6                                         MICHAEL D. BUSTAMANTE, Judge

7 WE CONCUR:


8
9 LINDA M. VANZI, Judge


10
11 TIMOTHY L. GARCIA, Judge




                                            11